Order of the Court of Special Sessions of the City of New York, Borough of Brooklyn, modified by striking from the last paragraph thereof the words “ hereby adjudges him not to be the father of said children ” and by inserting in place thereof the words “ hereby adjudges that it was not proved that said children were likely to become a public charge.” As so modified the order is unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ.